956 F.2d 1164
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re CONTINENTAL TRUCKING SERVICE, INC., Debtor.Stephen K. YODER, Trustee for Continental Trucking Service,Inc., Plaintiff-Appellee,v.HUNTINGTON NATIONAL BANK, et al. Defendants,William C. Sexton;  Joanne S. Bagby;  Michael Kincaid;Marjorie Losh;  Susan Kollar;  James C. Losh;  Patricia AnnHolland;  Mary Sharon Logan;  Thomas J. Holland;  William M.Holland, III, Defendants-Appellants.
No. 91-3752.
United States Court of Appeals, Sixth Circuit.
March 4, 1992.

Before ALAN E. NORRIS and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
This appeal is from an order of the district court denying a motion to withdraw the reference to the bankruptcy court.   The district court held that the bankruptcy court was authorized to conduct a jury trial and remanded the matter to the bankruptcy court.


2
Inasmuch as the issues of whether such an order is appealable and whether the bankruptcy court is authorized to conduct jury trials have been resolved in Rafoth v. Nat'l Union Fire Ins. Co.  (In Re Baker & Getty Financial Services, Inc.), --- F.2d ---- (Nos. 91-3228/91-3271/91-3445 6th Cir.  January 24, 1992), pursuant to Local Rule 9, we do not find oral argument necessary in this case.


3
In accordance with Rafoth, the order of the district court is REVERSED and this adversary proceeding is REMANDED for a jury trial in the district court.